Citation Nr: 1106171	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-00 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure or to service-
connected arteriosclerotic heart disease and hypertension, with 
history of systolic murmur and calcification of aortic valve. 

5.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected arteriosclerotic 
heart disease and hypertension, with history of systolic murmur 
and calcification of aortic valve. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R. T. 


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1970 to May 1990.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered in January 2008, 
February 2009, and August 2009 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
that denied reopening the Veteran's claim of entitlement to 
service connection for bilateral hearing loss as well as denied 
entitlement to service connection for tinnitus, erectile 
dysfunction, and diabetes mellitus.

The issues of entitlement to service connection for diabetes, 
hearing loss, and tinnitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a September 1990 rating decision, the RO denied the 
Veteran's claim of service connection for bilateral hearing loss.  
The Veteran did not initiate a timely appeal for this matter.

2.  New evidence associated with the claims file since the 
September 1990 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service connection 
for bilateral hearing loss, or raises a reasonable possibility of 
substantiating the claim for service connection for bilateral 
hearing loss.

3.  Erectile dysfunction is as likely as not causally related to 
his service-connected arteriosclerotic heart disease and 
hypertension. 


CONCLUSIONS OF LAW

1.  The September 1990 RO rating decision that denied the 
Veteran's claim for service connection for bilateral hearing loss 
is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence received since the RO's September 1990 denial is 
new and material, the criteria for reopening the Veteran's claim 
for service connection for bilateral hearing loss have been met. 
38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) 
(2010).

3.  Erectile dysfunction is proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

In this decision, as the Board has reopened the Veteran's claim 
of entitlement to service connection for bilateral hearing loss 
(and remanded it for further development) as well as granted 
entitlement to service connection for erectile dysfunction (a 
complete grant of the benefit sought on appeal), no additional 
discussion of VA's duty to notify and assist is necessary for 
these matters.

New and Material Evidence - Bilateral Hearing Loss

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002). 
When a veteran seeks to reopen a claim based on new evidence, VA 
must first determine whether the additional evidence is "new" 
and "material."  Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been 
added to the record, the claim is reopened and VA must evaluate 
the merits of the veteran's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When making determinations 
as to whether new and material evidence has been presented, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, the 
next question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Finally, in a recent case, the Board notes that the Court 
interpreted the language of 38 C.F.R. § 3.156(a) as creating a 
low threshold and viewed the phrase "raises a reasonable 
possibility of substantiating the claim" as enabling rather than 
precluding the reopening of a claim.  The Court emphasized that 
the regulation is designed to be consistent with 38 C.F.R. § 
3.159(c)(4), which does not require new and material evidence as 
to each previously unproven element of a claim.  It was indicated 
that it would be illogical to require that a claimant submit 
medical nexus evidence when he has provided new and material 
evidence as to another missing element, as it would force the 
veteran to provide medical nexus evidence to reopen his claim so 
that he could be provided with a medical nexus examination by 
VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In a September 1990 rating decision, the RO denied entitlement to 
service connection for bilateral hearing loss, finding that that 
evidence of record did not show current audiometric findings 
which met the criteria for hearing loss as per VA standards under 
38 C.F.R. § 3.385.  It was noted that the Veteran's hearing was 
shown to be within normal limits throughout his service until 
1989, when an audio examination revealed a bilateral hearing 
loss.  However, in his January 1990 separation examination noted 
hearing loss in the right ear only. 

The Veteran filed a notice of disagreement in October 1990 and a 
statement of the case was issued by the RO in November 1990.  
While the Veteran attempted to submit an extension to file a 
substantive appeal for this matter in October 1991, his statement 
was deemed untimely.  The Veteran appealed this determination.  
In an April 1996 decision, the Board found that the appeal for 
service connection for bilateral hearing loss was not timely 
filed; and, thereby, the appeal was dismissed.  Thus, the Board 
notes that the September 1990 rating decision is final as to the 
evidence then of record, and is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.302, 20.1103.  

In June 2008, the Veteran again claimed entitlement to service 
connection for bilateral hearing loss.  This appeal arises from 
the RO's February 2009 rating decision that found no new and 
material evidence had been submitted to reopen the Veteran's 
claim for service connection for bilateral hearing loss.  In an 
August 2009 rating decision, the RO confirmed and continued the 
previous denial of entitlement to service connection for 
bilateral hearing loss.  Regardless of the RO's actions, the 
Board must still determine whether new and material evidence has 
been submitted in this matter.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring the issue 
of whether any new and material evidence had been submitted to 
reopen the veteran's previously and finally denied claims).

Evidence added to the claims file since the September 1990 denial 
includes statements from the Veteran and his spouse; private 
treatment records, VA treatment records dated from 1997 to 2009; 
a February 2009 VA examination report; statements dated in March 
and August 2010 from a private physician, R. G., M. D.; lay 
statements dated in October 2010 from five family members; and an 
October 2010 hearing transcript.

VA treatment records dated from 1997 to 2009 reflected continued 
complaints of bilateral hearing loss.  Multiple VA audiograms 
dated in 1999 showed pure tone threshold levels for each ear.  
This evidence is in a format that is incompatible for VA rating 
purposes.  Specifically, the reports included audiometric 
findings of pure tone hearing threshold levels that are shown in 
graphic form instead of numeric form.  The Board is precluded 
from applying these graphic results to the criteria of 38 C.F.R. 
§ 3.385 in order to determine the severity of any hearing loss 
disability.  Kelly v. Brown, 7 Vet. App. 471 (1995).  While a 
July 1999 VA audiogram report indicated that the Veteran's 
hearing acuity was within normal limits, a December 1999 VA 
audiogram report indicated that there was mild sensorineural 
hearing loss in the right ear.  Treatment notes dated in 
September 2000 detailed that the Veteran received hearing aids. 

In a February 2009 VA examination report, the examiner indicated 
that the Veteran did not put in a good faith effort during 
hearing testing, finding that test results were unreliable.  

In a September 2009 VA audiology consult record, the examiner 
indicated that February 2009 VA examination results did not match 
the Veteran's ability to converse in the clinic.  He was noted to 
exhibit pure tone thresholds of the left ear at 500, 1000, 2000, 
3000 and 4000 Hertz of 25, 30, 40, 40, and 45 decibels.  Pure 
tone thresholds of the right ear at 500, 1000, 2000, 3000 and 
4000 Hertz were listed as 25, 30, 35, 55, and 70 decibels.  On 
the Central Institute for the Deaf, Test W-22 (CIDW-22), the 
Veteran received a score of 88 percent for the right ear and 88 
percent for the left ear for speech recognition.  The record 
indicates that a Maryland CNC test was not performed during the 
evaluation.  Based on the findings, the VA audiologist ordered 
bilateral hearing aids for the Veteran.  

The Board notes that the results of the September 2009 VA 
audiology consult record document decreased hearing acuity.  
Despite the negative findings of the earlier VA examination, 
which strongly suggested that the Veteran was not providing 
reliable test data, the evidence is presumed credible.  Thus, for 
the purpose of this decision, and this decision only, the 
evidence supports a finding that the criteria for impaired 
hearing under 38 C.F.R. § 3.385 have been met.  

In addition, in a March 2010 statement, a private physician, R. 
G., M. D., indicated that he saw the Veteran in August 2008 with 
complaints of hearing difficulty.  He opined that the Veteran's 
hearing loss was at least as likely to have been the result from, 
or have contributed to his service.  The physician noted that he 
had enclosed a description of the Veteran's in-service duties, 
opining that his hearing was more than likely adversely effected 
by some of those duties.  

In multiple lay statements dated in October 2010, five of the 
Veteran's family members detailed their observations of the 
Veteran's decreased hearing.  During his October 2010 hearing, 
the Veteran reiterated that his hearing had worsened noticeably 
since discharge from service. 

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the September 1990 rating 
decision, and is not cumulative or duplicative of evidence 
previously considered.  It is "material", as it constitutes 
evidence which, by itself or when considered with previous 
evidence of record, relates to unestablished facts necessary to 
substantiate the claim, i.e., the tenuous existence of a current 
bilateral hearing loss disability and a causal connection between 
in-service noise exposure and current hearing loss.  
Consequently, this evidence raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for bilateral hearing loss.  Under these 
circumstances, the Board concludes that the criteria for 
reopening the claim for entitlement to service connection for 
bilateral hearing loss are met. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.


Entitlement to Service Connection for Erectile Dysfunction

The Veteran contends that his current erectile dysfunction was 
caused or aggravated by his service-connected heart disabilities, 
to include medications prescribed to treat those disabilities.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service 
connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Service connection cannot be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level of 
disability and comparing it to current level of disability.  71 
Fed. Reg. 52744-47 (Sept. 7, 2006).  Temporary or intermittent 
flare-ups of symptoms of a condition, alone, do not constitute 
sufficient evidence of aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) nexus evidence, generally medical, establishing a connection 
between the service-connected disability and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2010).

Service treatment records do not show any complaints, treatment, 
or diagnosis of erectile dysfunction.  Post-service private and 
VA treatment notes documented findings of erectile dysfunction 
from 2004 to 2007.  

In a January 2008 VA examination report, a VA nurse reviewed the 
record and indicated that it would be resorting to mere 
speculation to opine that the Veteran's claimed erectile 
dysfunction was caused by his service-connected arteriosclerotic 
heart disease and hypertension, with history of systolic murmur 
and calcification of aortic valve.  She further commented that 
the Veteran's claimed erectile dysfunction was most likely 
multifactorial, noting that medical literature showed erectile 
dysfunction to be a common abnormality that may be due to 
psychological causes, medications, hormonal abnormalities, 
neurologic, or vascular problems. 

In an October 2010 statement, the Veteran's spouse reported that 
the Veteran's service-connected heart disabilities prohibit him 
from taking Viagra for his erectile dysfunction. 

During his October 2010 hearing, the Veteran asserted that his 
service-connected heart disabilities required him to take an 
assortment of blood thinners and other medications and that he 
had suffered from erectile dysfunction since at least 1990.  He 
further reported that his VA physician in Tallahassee as well as 
literature from the Mayo Clinic had indicated that certain 
prescription medications for heart disease, high blood pressure, 
and diabetes could cause erectile dysfunction. 

In addition, in a November 2010 statement, a private physician, 
R. G., M. D., listed that Veteran's prescribed medications and 
opined that hypertension and medications can cause erectile 
dysfunction.  He further indicated that he believed that the 
Veteran's erectile dysfunction was secondary to and a result of 
the blood pressure conditions sustained while he was in military 
service.

As to Wallin element (1), the medical evidence of record 
demonstrates that the Veteran is currently diagnosed with 
erectile dysfunction.  With respect to Wallin element (2), it is 
undisputed that the Veteran is currently service-connected for 
arteriosclerotic heart disease and hypertension, with history of 
systolic murmur and calcification of aortic valve.  

Turning to crucial Wallin element (3), the January 2008 VA 
examination report contained the opinion that erectile 
dysfunction may be due to psychological causes, medications, 
hormonal abnormalities, neurologic, or vascular problems.  The 
Board further notes that readily available medical literature 
confirms that one of the Veteran's prescribed medications for 
high blood pressure (identified in an August 2009 VA treatment 
note as Hydrochlorothiazide) is clearly linked to erectile 
dysfunction.  See Erectile Dysfunction Guide, WebMD, 
http://www.webmd.com/erectile-dysfunction/guide/drugs-linked-
erectile-dysfunction.  In addition, in a November 2010 statement, 
R. G., M. D., opined that the Veteran's erectile dysfunction was 
secondary to and a result of the blood pressure conditions 
sustained while he was in military service. 

In view of the totality of the evidence, including the Veteran's 
current complaints and objective findings of erectile dysfunction 
as well as the medical opinion provided by the VA nurse in the 
January 2008 VA examination report, the November 2010 private 
medical opinion, and the WebMD article that confirmed one of the 
Veteran's medications for high blood pressure is linked to 
erectile dysfunction, the Board finds that it is as likely as not 
that the Veteran's erectile dysfunction is proximately due to or 
the result of his service-connected heart disabilities, to 
include medications used to treat those disabilities.  

Consequently, the Board finds that the evidence of record is at 
least in equipoise, and therefore, affording the Veteran the 
benefit of the doubt, service connection for erectile dysfunction 
is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

New and material evidence has been received in order to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.

Entitlement to service connection for erectile dysfunction, to 
include as secondary to service-connected heart disabilities, is 
granted. 


REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to service connection 
for bilateral hearing loss, tinnitus, and diabetes mellitus is 
warranted.

As an initial matter, regarding the matters of entitlement to 
service connection for bilateral hearing loss and tinnitus, the 
record contains VA audiogram test results dated in September 2009 
that meet the criteria for impaired hearing under 38 C.F.R. § 
3.385 as well as private and VA treatment notes that documented 
complaints of bilateral tinnitus.  In addition, the Board has 
considered the Veteran's statements concerning in-service noise 
exposure as well as his documented duty assignments during his 20 
year period of active duty.  In giving due consideration to the 
places, types, and circumstances of his service, noise exposure 
is conceded.  38 U.S.C.A. § 1154(a).  

In a February 2009 VA examination report, noise exposure with 
hearing protection was reported with post-service employment as 
police officer and currently as a corrections officer.  However, 
the examiner, a VA audiologist, indicated that he could not 
resolve whether the Veteran's tinnitus was due to military noise 
exposure.  He could not determine etiology of tinnitus or resolve 
the issue without resorting to mere speculation due to poor 
reliability of hearing test results and the likely non-organic 
hearing loss component

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It 
is noted that a VA medical examination is not inadequate merely 
because the medical examiner states he or she cannot reach a 
conclusion without resort to speculation.  Jones v. Shinseki, 23 
Vet. App. 382 (2010).  Thus, while VA has a duty to assist a 
veteran by providing a medical examination in certain situations, 
that duty does not extend to requiring a VA physician to render 
an opinion beyond what may reasonably be concluded from the 
procurable medical evidence.  

Nevertheless, the Court of Appeals for Veterans Claims (Court) 
did find in Jones that simply concluding that the etiology of a 
disability could not be resolved without speculation without 
providing any explanation why, was inadequate.  The phrase 
"without resort to speculation" should reflect the limitations 
of knowledge in the medical community at large and not those of a 
particular examiner.  Further, the Court indicated the examiner 
should clearly identify precisely what facts cannot be 
determined.  For example, it should be clear in the examiner's 
remarks whether it cannot be determined from current medical 
knowledge that a specific in-service injury or disease can 
possibly cause the claimed condition, or that the actual cause 
cannot be selected from multiple potential causes.

In addition, in a March 2010 statement, a private physician, R. 
G., M. D., indicated that he saw the Veteran in August 2008 with 
complaints of hearing difficulty.  He opined that the Veteran's 
hearing loss is at least as likely to have been the result from, 
or have contributed to his service.  The physician noted that he 
had enclosed a description of the Veteran's in-service duties, 
opining that his hearing was more than likely deteriorated by 
some of those duties.   However, as discussed above, the Board 
has some concern as to whether the Veteran is providing an 
accurate and forthcoming disability picture with respect to his 
hearing loss.  Indeed, in stating that the Veteran was not 
providing "a good faith effort" in providing reliable test 
data, the examiner provided examples as to how the Veteran's 
puretone thresholds were not in agreement with his speech 
recognition test results.  He identified several inconsistencies, 
which lead the Board to question whether or not the Veteran has 
hearing loss for VA purposes.

In light of the cumulative record discussed above, the AMC should 
arrange for the Veteran to undergo an additional examination to 
clarify the nature and etiology of his claimed bilateral hearing 
loss and tinnitus on appeal.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The Veteran also submitted additional evidence to the Board in 
support of his hearing loss claim in May 2010.  Additional new 
evidence associated with the record consists of private treatment 
notes and statements from a private physician and is pertinent to 
the Veteran's claims.  Unfortunately, the statements submitted by 
the Veteran did not include a waiver of agency of original 
jurisdiction review of this evidence.  As the Veteran has not 
waived agency of original jurisdiction consideration of the 
evidence submitted in May 2010, the case must be remanded for 
additional development.  38 C.F.R. § 20.1304(c) (2010).

The Veteran has further contended that he was exposed to Agent 
Orange when he was on active duty and stationed at a Canadian 
Forces Base in Gagetown, New Brunswick, Canada from 1974 to 1977.  
He contends that he was exposed to herbicides while training 
Special Forces soldiers during the winter months from 1974 - 
1975, 1975 - 1976, and 1976 - 1977, when he lived in the field 
for months, used explosives that broke apart the soil, and dug 
into the ground to establish fighting positions.  

The Veteran's service at Gagetown, New Brunswick, in 1975 for one 
week has been verified in his service personnel records.  The 
Veteran has also submitted news articles that referenced 
herbicide dioxins remained in the soil many years after it was 
administered and that disputed the amount of Agent Orange that 
was sprayed on the grounds of Gagetown.

In a January 2010 response to the RO's request for herbicide 
exposure verification, the Compensation and Pension (C&P) Service 
stated that the Department of Defense (DOD) list did show 
herbicide testing periods from June 14-17, 1966, and from June 
21-24, 1967, at Base Gagetown as well as a possible testing 
period from July 15-17, 1967.  There was also some military 
documentation that small-scale non-tactical herbicide weed 
control occurred along roads in subsequent years.  However, it 
was noted that there was no record of specifics and no record of 
chemical content of such small-scale use as well as no 
presumption of herbicide exposure solely due to the mere presence 
on Base Gagetown.  C&P Service concluded that some objective 
evidence of actual exposure to tactical herbicides was required.  

Based on the Veteran's information, the RO concluded in January 
2010 that they were unable to concede exposure to Agent Orange.  
C&P Service, however, pointed out that it was C&P policy for 
cases to be referred to the U.S. Army and Joint Services Records 
Research Center (JSRRC) where the claimed herbicide exposure 
location or dates were not on the DOD list or on the M21-1MR 
Korean DMZ list or where the evidence does not otherwise confirm 
exposure, in order to corroborate the Veteran's claimed exposure 
unless the claim was inherently incredible or clearly lacked 
merit.  Instructions were also included for conducting the JSRRC 
research.  Although the Veteran's claim was not inherently 
incredible nor did it clearly lack merit, the RO did not follow 
the C&P Service's direction in referring the case to JSRRC.  
Based on the foregoing, the Board finds that the RO should 
attempt to verify the Veteran's alleged herbicide exposure at 
Gagetown, following the procedures provided by the C&P Service in 
their January 2010 response.

Finally, the claims file reflects that the Veteran has received 
medical treatment from the VA Outpatient Clinic (VAOPC) in 
Tallahassee, Florida; however, as the claims file only includes 
treatment records from that facility dated up to November 2009, 
any additional records should be obtained.  The Board emphasizes 
that records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain 
and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to 
the Veteran's claimed hearing loss, tinnitus, 
and diabetes mellitus from the Tallahassee 
VAOPC for the period from November 2009 to 
the present. 

2.  The RO should attempt to verify the 
Veteran's alleged herbicide exposure while 
stationed in Gagetown, New Brunswick in 1975 
following the JSRRC research procedures set 
forth by the C&P Service in the January 2010 
email of record.  This remand, copies of the 
Veteran's DD Form 214, service personnel 
records, and any statement detailing 
herbicide exposure submitted, should be sent 
by the RO to the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly 
U.S. Armed Services Center for Research of 
Unit Records (USASCRUR)).  JSRRC should be 
requested to make an attempt to verify 
Veteran's alleged herbicide exposure.  All 
requests and responses received should be 
associated with the claims file.

3.  Thereafter, the Veteran should be 
afforded an appropriate VA examination to 
determine the nature and etiology of his 
claimed bilateral hearing loss and tinnitus.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand must 
be made available to the examiner for review 
of the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.

Based on a review of the claims folder, 
examination of the Veteran, and utilizing 
sound medical principles, the examiner should 
state whether the Veteran has hearing loss 
for VA purposes.  Next, the examiner is 
requested to provide an opinion as to whether 
it is as least as likely as not (50 percent 
probability or greater) that any diagnosed 
bilateral hearing loss, if such is found, 
and/or tinnitus is etiologically related to 
his period of active service, to include 
conceded in-service noise exposure.  In doing 
so, the examiner should acknowledge and 
discuss the Veteran's statements asserting 
the continuity of symptomatology since 
service as well as post-service noise 
exposure and the findings of the VA 
audiologist in the February 2009 VA 
examination report. 

The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated along with supporting 
rationale.  The report should consider the 
findings of the February 2009 VA examination, 
September 2009 audiology consultation, and 
the March 2010 private physician's statement.

4.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims file.  
The Veteran is to be advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
his claims.  38 C.F.R. § 3.655.

5.  Upon completion of the above, 
readjudicate the issues on appeal, with 
consideration of all evidence obtained since 
the issuance of the statement of the case in 
November 2009 (for the claims of entitlement 
to service connection for bilateral hearing 
loss and tinnitus) and the issuance of the 
supplemental statement of the case in March 
2010 (for the claim of entitlement to service 
connection for diabetes mellitus).  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


